Exhibit 10.1

 

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT is made and entered into by and
between WASHINGTON PRIME GROUP INC., an Indiana corporation (the “Company”), and
JOSHUA P. LINDIMORE (the “Executive”) dated as of May 16, 2019 and effective as
of May 16, 2019.

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement,
made and entered into on August 6, 2018 and effective as of August 3, 2018 (the
“Employment Agreement”); and

 

WHEREAS, the parties hereto now desire to amend the Employment Agreement to
reflect the Executive’s new title, annual base salary and target and maximum
annual bonus.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.     “Senior Vice President, Head of Leasing” is hereby changed to “Executive
Vice President, Head of Leasing” in the recitals to the Employment Agreement.

 

2.     “Head of Leasing” is hereby changed to “Executive Vice President, Head of
Leasing” in Section 2(a)(i) of the Employment Agreement.

 

3.     The first sentence of Section 2(b)(i) of the Employment Agreement is
hereby amended to read as follows:

 

“During the Employment Period, the Executive shall receive an annual base salary
at the rate of $364,662 (the ‘Annual Base Salary’), subject to applicable income
tax and other legally required withholding and any deductions that the Executive
voluntarily authorizes in writing.”

 

4.     The second and third sentences of Section 2(b)(ii) of the Employment
Agreement are hereby amended to read as follows:

 

“The Executive’s target Annual Bonus shall be 100% of the Annual Base Salary
(the ‘Target Bonus’). The actual Annual Bonus will be determined by the
Committee based on the level of achievement of performance goals established by
the Committee (which performance goals shall be consistent with those applicable
to the Company’s senior executives generally) and communicated to the Executive
not later than the 90th day of the applicable fiscal year.”

 

5.     “Senior Vice President, Head of Leasing” is hereby changed to “Executive
Vice President, Head of Leasing” in Section 3(c)(i) of the Employment Agreement.

 

6.     Except as otherwise provided herein, the Employment Agreement shall
remain unaltered and of full force and effect.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to Employment
Agreement to be executed and delivered as of the day and year first above set
forth.

 

 

 

WASHINGTON PRIME GROUP INC.,

 

 

 

an Indiana corporation

 

 

 

 

 

 

By:

/s/ Robert P. Demchak

 

 

 

Name: Robert P. Demchak

 

 

 

Title: Executive Vice President, General Counsel & Corporate Secretary

 

                EXECUTIVE           By: /s/ Joshua P. Lindimore     Name: Joshua
P. Lindimore  

 

 

[Signature Page – J. Lindimore Amendment to Employment Agreement]

 